Learned, P. L
(dissenting):
A fact should be noticed in regard to the case of Moyer v. Hinman (13 N. Y., 180), which has been cited on this argument. That is, that the purchaser was in possession of the land, and that his possession was, therefore, constructive notice to all the world that he had some rights to the land.
In the present case it is found, as a fact, that the plaintiff had actual notice of the contract for sale, at the time when he took his mortgage. It is not necessary, therefore, to inquire what his rights would have been, in case he had had no notice of the contract, either actual or constructive.
The plaintiff then knew, when he took his mortgage, that Scribner *330was bound by Ms contract, to convey to Guy, upon receiving pay ment of tbe contract-price. And therefore, be stood substantially as an assignee of Scribner’s interest under tbe contract, bolding tbe same as security for bis debt against Scribner. If then be bad desired to protect himself, and to prevent Guy from dealing with Scribner as tbe absolute owner of tbe title, he should at once have notified Guy of bis ownership of Scribner’s interest. This be did not do. And, in ignorance of the rights of tbe plaintiff, Guy paid and secured tbe purchase-price of tbe land and took bis deed from Scribner, as be ' might lawfully do. Indeed, it was only from Scribner that Guy could have obtained a deed.
At tbe time of receiving tbe deed and completing the purchase, Guy might have paid tbe whole of tbe purchase-money to Scribner, because be bad no notice of tbe plaintiff’s mortgage. And although be did not pay tbe whole of tbe purchase-money, yet be gave to Scribner a bond and mortgage for that part of tbe purchase-money which be did not otherwise pay. To this bond and mortgage Guy bad no defense. For it was given for a good consideration, tbe conveyance of tbe land. And, when it was given, Guy bad no notice that Scribner’s interest in the contract bad been transferred as collateral to tbe debt owing to tbe plaintiff.’
This is like any case of an assignment by one party of bis interest in a contract non-negotiable. Tbe other party to tbe contract, not being notified of tbe assignment, may safely deal with tbe original party. And if, in such dealing, instead of paying money, be gives a bond, tbe bond is valid. If Guy might- have safely paid Scribner tbe amount owing on tbe contract, then it follows that the bond given by Guy to Scribner was a valid obligation, to which Guy bad no defense.
If then tbe bond and tbe accompanying mortgage were valid, they did not lose their validity by tbe transfer to tbe Flacks. And Guy was as much bound to pay tbe Flacks, as be bad been to pay Sctibner. It is very possible that tbe plaintiff was, in equity, entitled to compel Scribner to assign that bond and mortgage to him. I see no reason to doubt that be could have compelled such a transfer before Scribner bad assigned tbe bond and mortgage to tbe Flacks. But be did not do this, although be knew of this bond and mortgage, directly after tbe execution thereof. This right be would *331have had, on the ground that by conveying the property and taking this bond and mortgage in part payment, Scribner was equitably bound to give the plaintiff security on the bond and mortgage which he had before had on the land. But this right would not have been an assertion that the bond and mortgage were invalid. It would have been an assertion that the bond and mortgage were valid, and that Scribner was equitably bound to transfer them to the plaintiff. Guy would still have been hable to pay them. To illustrate this, suppose that Scribner, instead of giving a bond and mortgage to Young, had assigned to him the contract of sale as collateral to a debt. Guy, having no notice of this, could have safely paid Scribner, or could have given a bond and mortgage. The bond and mortgage would have been valid. Guy would have been hable to pay the same to any legal holder thereof. And the plaintiff’s only remedy would have been, to bring a suit in equity to compel a transfer to him of the bond and mortgage by the holder thereof.
Even admitting that the Flacks took the bond and mortgage, sub1 , ject to the same equity which might be enforced by an action brought to recover the bond and mortgage, then the difficulty is that the plaintiff has not brought an action to enforce his equitable right to that bond and mortgage. His complaint is simply one of foreclosure. He alleges that the defendants, including the Flacks, have some interests in the premises which have accrued subsequently to his own mortgage. His action necessarily claims to cut off altogether the mortgage given by Guy as a second lien.
There is nothing in the comjdaint setting forth the mortgage given by Guy, and claiming that the plaintiff is the equitable owner and that the Flacks should assign it to him. There is nothing, therefore, in the action to apprise Guy of this equitable claim. Guy was, therefore, at liberty to pay to the legal owner. If Guy had been sued by the Flacks, he would have been in no position to assert that the plaintiff was the equitable owner of the mortgage, for the plaintiff had made no such claim.
H the plaintiff had really thought that he had any equitable right to the bond and mortgage held by the Flacks, he should have brought an action against them and Guy, asking to restrain the payment of the money and to adjudge that the bond and mortgage be transferred to him. Instead of doing this, he commenced a fore*332closure of his own mortgage, claiming a priority thereunder both to Guy and to the Flacks. If his own mortgage was, in fact, prior in right to the mortgage given by Guy, then the plaintiff had no equitable claim to that mortgage. He has no right to change his simple action of foreclosure into a claim entirely inconsistent with it.
A debtor who is ready to pay his debt to the legal holder thereof, is certainly not bound to assert the alleged equitable rights thereto of some third party, which the party neglects to assert himself, and whidh by his own litigation he disavows.
I think the judgment should be affirmed.
Judgment reversed and new trial granted, costs to abide event.